Citation Nr: 1046878	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to the Department of 
Veterans Affairs (VA) death benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the benefits sought on appeal because the appellant's 
deceased husband dids not have the required military service to 
be eligible for VA benefits.  

The record reflects that the appellant requested a personal 
hearing before a Member of the Board to be held in Washington, 
DC, on her May 2009 VA Form 9. She was notified that her Board 
hearing was scheduled for July 1, 2010, in a letter dated in 
February 2010.  However, the appellant failed to appear for the 
scheduled hearing and did not request a postponement or 
rescheduling.  Thus, her hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband have 
not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  

The question currently before the Board is whether the 
appellant's late husband had qualifying military service to 
establish eligibility for VA death benefits.  The record shows 
that the NPRC reported that the decedent had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  Because qualifying service and how it may be established 
are governed by law and regulations and the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  Where as here, 
the interpretation of the law is dispositive of the appeal, 
neither the duty to notify nor the duty to assist provisions of 
the VCAA apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The Board observes, however, that the RO provided the appellant 
with a copy of the October 2008 decision, the February 2009 
Statement of the Case (SOC), and the April 2009 and December 2009 
Supplemental Statements of the Case (SSOCs), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

The appellant has also had a meaningful opportunity to 
participate in the processing of her claim.  She has submitted 
several written statements, her marriage certificate, her 
deceased husband's death certificate, and several documents 
related to her deceased husband's service in the Philippine Army 
in support of her claim and in response to the RO decision, SOC, 
and SSOCs.  In addition, she was afforded the opportunity to 
testify at a hearing at her request, but did not appear.  

In light of the foregoing, the Board concludes that no further 
notification or development of evidence is required.  All 
evidence needed for a fair adjudication of the claim is of record 
and no useful purpose would be served in remanding this matter 
for yet more development.  Consequently, the Board will proceed 
with appellate review.  

II.  Pertinent Law, Facts, and Analysis

Eligibility for VA benefits is based on statutory and regulatory 
provisions, which define an individual's legal status as a 
veteran of active military service.  38 U.S.C.A.  §§ 101(2), 
101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that he or she is 
a "veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see Selley v. Brown, 
6 Vet. App. 196, 198 (1994).  

Active military, naval, or air service includes active duty.  
"Active duty" is defined as full time duty in the Armed Forces.  
38 C.F.R. § 3.6.  The "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.10.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity benefits, or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certification of Release of 
Discharge from Active Duty) or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character of 
service; and (3) in the opinion of VA, the document is genuine 
and the information contained therein is accurate.  38 C.F.R. § 
3.203(a).

The Court has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA believes 
to be authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Furthermore, 
"service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.  In cases 
for VA benefits where requisite veteran status is at issue, the 
relevant question is whether the claimant has qualifying service 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification is 
required, the service department's decision on such matters is 
conclusive and binding upon VA.  38 C.F.R. § 3.203.  Thus, if the 
United States service department refuses to verify the claimed 
service, the applicant's only recourse lies within the relevant 
service department, not with VA.  Soria v. Brown, 118 F.3d 747 
(Fed. Cir. 1997).
  
Under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are not 
eligible for veterans' benefits unless a United States service 
department documents or certifies their service.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993); Soria v. Brown, 118 F.3d 747 
(Fed. Cir. 1997).

In the present case, the appellant filed an application for VA 
death benefits in February 2008, asserting that her deceased 
husband's death was caused by service.  

In support of the claim, the appellant has submitted the 
decedent's AGNR2, Certification from the General Headquarters of 
the Armed Forces of the Philippines from the Office of the 
Adjutant General, which indicates that he served in the USAFFE 
(United States Armed Forces, Far East) from December 1941 to 
December 1945.  She also submitted his certificate of honorable 
discharge from the Philippine Army, the PA AGO Form 55, and the 
Affidavit for Philippine Army Personnel, the PA AGO 23.  The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  

The RO requested verification of service from NPRC and, in June 
2008, the NPRC reported that the appellant's deceased spouse had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Later, in November 2009, the RO asked the 
service department to re-verify the decedent's service based on 
additional information provided, i.e., an alternate spelling of 
the decedent's last name.  However, again, the NPRC reported that 
the appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In light of the above, the aforementioned certificates submitted 
by the appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as this is not an official 
document of the appropriate United States service department, and 
is without the official seal.  The documents, therefore, are not 
acceptable as verification of the appellant's deceased spouse's 
service for the purpose of receiving VA benefits.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal entitlement, 
and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Moreover, because the law, rather than the 
facts of the case, is controlling, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.  

Because the decedent's service does not meet the criteria 
described, the appellant does not meet the basic eligibility 
requirements for VA death benefits, and the claim must be denied 
based upon a lack of entitlement under the law.  


ORDER

The appellant's claim for entitlement to VA death benefits is 
denied as a matter of law.


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


